department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date u i l nos congressional contact dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have failed to show that you have been organized as an organization described in sec_501 and you have failed to establish that you are being operated in order to further public rather than private interests the amount of time that has elapsed between the initial mailing of the proposed adverse determination and the issuance of this final adverse determination is attributable to the granting of several requests made by you for additional time in which to discuss how to correct problems with your organization and operation prior to our closing your case additional time passed while we attempted unsuccessfully to contact you in the aftermath of hurricane katrina because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax date date u i l nos congressional contact date dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below yourself as a limited_liability_company llc but you do not identify your members you also fail to identify your members in your application and other documents that you have submitted exclusively for charitable religious educational and scientific purposes in your bylaws dated you state that you are established for charitable and educational_purposes women owned contractors in the state of as an advocate organization will seek to identify and offer solutions to any obstacles denying minorities and women owned businesses accessibility to their respected workplace you filed articles of organization articles in the state of on you describe the mission of is to function as an advocate for the interest of the minority and your articles of organization articles state that you are organized solely and according to the mission statement you provided according to your application you are to serve as a model for promoting multi-agency collaboration and partnerships to improve your members’ business practices and relationships it further states that you will make the initial strides in soliciting the necessary assistance for your members to tap into the resources needed to achieve business success and it states that in efforts to make opportunities more accessible for minority business you will establish building partnerships to assist in the development of business plans profiles management practices and legal advice percentages shown you stated that your time and resources will be allocated to the following activities in the develop a workshop in building a strong program- develop an economic development partnership program--- develop a training and technical assistance program--- develop an informational network program- develop a training workshop session with the federal local city state government agencies program--- develop a solid business plan financial services program--- in subsequent correspondence you stated that the program would no longer be you state that your ultimate goal is to place the following categories of individuals in an pursued because the city of no longer operated the program employable situation with increased wages poor at risk youth poor unemployed and underemployed adult males dislocated workers and single women that are head_of_household in an employable situation with increased wages you further state that you intend to promote and develop minority businesses to hire the trainees you explain that this is your primary reason for seeking exemption under sec_501 of the code you state that you plan to conduct apprenticeship and training programs for youths when grants become available you submitted a proposed training curriculum which consists of an outline identifying four phases basic skills job readiness training job skills training and on the job training contractors and that many contractors have benefited due to your resources and directions you also state that you will provide hands-on training through internship and mentorship programs the brochure identifies the following membership opportunities bonding assistance financial assistance management assistance procurement assistance and technical assistance business related topics such as disadvantaged business enterprises and conducted workshops such as for the sba’s and its loan programs conducting workshops for businesses located in underutilized enterprise zones in addition you will provide training that will assist small contractors in managing scheduling and estimating projects more efficiently in the brochure that you furnished you state that you are an advocate for minority you state that you plan to seek grants for employment training and placement and for you have sponsored events such as a business opportunity fair held seminars on you state that you will monitor programs providing financial assistance to small you submitted a copy of a memorandum of understanding mou for the hope you state that you would work to make bonding less of an obstacle to small disadvantaged program in the mou you are identified as being organized under the laws of the state of to advocate for the interest of minority contractors in the construction industry throughout according to the mou you were to be a joint_venture general contractor on the project with an affiliate of a for-profit entity your contractors were to be construction material suppliers and other entities drawn from your membership you stated that the agreement has been revoked you explained that your role was to ensure that minority participation as mandated by hud would be carried out by the developer and its proposed prime contractor you stated that the agreement was unique because it allowed a pro minority organization to have input at the implementation monitoring and managerial level of a major project you further stated that you would never participate in an arrangement of this nature unless it is directly under the oversight of the federal government businesses you plan to conduct seminars and work with bonding agents that utilize small_business administration and state bonding programs you further state that you will seek to change the mind set of disadvantaged business program directors and contracting officers to accomplish the objectives of the programs disadvantaged and women owned businesses to ensure that they are implemented in a fair and equitable manner you further state that you will seek mentors for your membership and other disadvantaged businesses in providing financial assistance the small disadvantaged community business plan and financial assistance programs would be available as part of the business development centers you further state that you will use the expertise of your members and academia to provide technical assistance you state that some of the strategies that you are considering to ensure that your constituents receive a larger share of their respective marketplace include joint ventures between members teaming arrangements with large firms and mentor protégé agreements between small disadvantaged firms and larger firms sec_501 of the code provides for the exemption of organizations organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides generally that an organization described in sec_501 of the code shall submit a detailed statement of its proposed activities as part of its application_for exemption sec_1 c -l a of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section you state that you intend to apply for grants to set up business development centers for sec_1 c -1 c of the regulations provides that an organization will be sec_1_501_c_3_-1 of the regulations defines the term educational as the sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under sec_501 of the code unless it serves a public rather a private interest sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare instruction of the public on subjects useful to the individual and beneficial to the community that the existence of a single non-exempt purpose if substantial in nature will destroy a charitable exemption u s the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact see also christian stewardship assistance inc v commissioner 69_tc_1037 that for purposes of exemption under sec_501 of the code both the actual as well as the stated purposes for the existence of an organization and the activities it engages in to accomplish those purposes must be considered what those purposes are and what purposes the activity or activities engaged in support are questions of fact see also pulpit 70_tc_594 sec_501 of the code where its educational program is only an incidental part of activities that had as a principal purpose the professional advancement of the members as a group in old dominion box co v united_states f2d 4th cir cert_denied in 71_tc_661 the court held in revrul_59_6 1959_1_cb_121 a professional association was held not exempt under in better business bureau v united_states 316_us_279 the supreme court held in 505_f2d_1068 the court held that an revproc_90_27 1990_1_cb_514 sets forth procedures with regard to revrul_75_284 1975_2_cb_202 describes an organization that qualifies for exemption revrul_73_128 1973_1_cb_222 describes an organization that qualifies for exemption under sec_501 of the code which provides educational and vocational training to unemployed and underemployed persons under sec_501 of the code that provides high school graduates and college students with work experience in selected trades or professions applications for recognition of exemption from federal_income_tax under sec_501 and sec_521 of the code section dollar_figure provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a ruling or determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded an organization seeking exemption under sec_501 of the code bears the burden of establishing that it satisfies the organizational and operational tests set forth in the regulations harding hospital supra you have failed to meet this burden in order for an organization to be recognized as exempt under sec_501 of the llc’s which are created under state law are owned and governed by one or more code it must show that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1 c -l a of the regulations members an llc can acquire and hold property in its name rather than in the names of its members each member’s personal liability is limited to its investment in the llc there is typically an operating_agreement referred to as regulations in some states for the llc that is roughly equivalent to the bylaws and shareholder agreement of a corporation or a partnership_agreement the operating_agreement governs the relationship between the members and the llc and the relationship among the members in addition the operating_agreement orders the llc’s affairs and the manner in which business is conducted an llc’s membership affects its federal tax treatment and recognition of its exemption under sec_501 of the code although you are described as an llc in your articles you have failed to prove that you operate as one you have not identified your members and you have not submitted a copy of your operating_agreement therefore we are unable to recognize you as an llc you have not stated how much of your time and resources will be dedicated specifically to you state that you intend to assist individuals in finding employment you also state that you intend to make apprenticeships and training programs available to youths providing relief to the poor and distressed can serve a charitable purpose sec_1_501_c_3_-1 of the regulations the same can be true for providing employment training and placement to certain charitable classes see revrul_73_128 supra revrul_75_284 supra sec_1 a - b iii and c -1 b v require an applicant seeking exemption to submit a detailed statement regarding its proposed activities revproc_90_27 supra further provides that an organization must do more than just state what activities it proposes to engage in it must describe in sufficient details what its proposed activities are so that it can be determined whether the requirements of the code section under which exemption is being sought will be satisfied by the organization these activities you have also failed to provide sufficient information regarding how you propose to conduct the programs the proposed training curriculum that you furnished while sketching out what you plan to do provides no specifics about how the training program is to be conducted facilities to be used training material instructors eligibility criteria for participants curriculum contents etc and you have not provided any specific information regarding the job placement efforts you will undertake for the other individuals you have identified eg eligibility criteria training placement the presence of a single non-exempt purpose that is substantial in nature will destroy a charitable exemption sec_1_501_c_3_-1 of the regulations better business bureau supra your articles and bylaws contain general statements regarding your educational and charitable purposes in your mission statement promotional brochure and other material you have identified your purpose as being to serve as an advocate for and to advance the business interests of minority and disadvantaged small businesses while you have made general statements concerning the business disadvantage experienced by these groups you have failed to establish that the activities conducted in connection with this mission would benefit a charitable_class within the meaning of sec_501 of the code so that a public rather than a private purpose would be served sec_1_501_c_3_-1 supra old dominion box co supra sec_501 of the code both the organization’s actual and stated purposes for its existence and the activities that it conducts to further those purposes are considered christian manner international supra a substantial amount of your time and resources appear to be dedicated to advancing the interests of businesses that you have identified as being at a business disadvantage rather than being used to serve a charitable_class as described in sec_501 the mentoring arrangements advocacy work the business development center and arrangements such as your proposed partnership in the hope vi program appear to be directed towards protecting the interests of the business group you have identified as being disadvantaged rather than serving the general_public interest related to small_business matters educational activities are recognized as serving to further a charitable purpose under sec_501 of the code sec_1_501_c_3_-1 and you furnished information regarding seminars and workshops that you have conducted in determining whether an organization satisfies the requirements for exemption under contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should c -1 d i of the regulations while the seminars and workshops may further an educational purpose they are incidental to activities that serve to promote the interests of certain businesses therefore your involvement in these activities does not warrant recognizing your exemption under sec_501 see revrul_59_6 supra accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 by using the following address when sending additional letters to us with respect to this case you will expedite their receipt internal_revenue_service se t eo ra t constitution ave n w washington d c if you do not protest this ruling in a timely manner it will be considered by the internal if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin manager exempt_organizations technical group
